Citation Nr: 0218579	
Decision Date: 12/20/02    Archive Date: 12/24/02

DOCKET NO.  96-42 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to an increased evaluation for service-
connected lumbosacral strain, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from July 1986 to November 
1989.

This appeal to the Board of Veterans Appeals (the Board) 
is from a May 1996 rating action taken by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  The RO, in pertinent part, continued a 10 percent 
rating for service-connected lumbosacral strain.

In his substantive appeal, the veteran requested a 
personal hearing.  In February 1998, May 1998, June 1998, 
and July 1998, the veteran was scheduled for personal 
hearings, for which he canceled and postponed.  In 
September 1998, the veteran failed to report for the last 
personal hearing scheduled for him.  38 C.F.R. § 20.704(d) 
(2002).  

This case was previously before the Board in November 
1999, at which time it was remanded for further 
development.  Such development having been completed to 
the extent possible, the case is again before the Board 
for appellate review.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).


REMAND

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in its November 1999 remand action 
the Board directed the RO to schedule the veteran for a 
comprehensive examination for the purpose of ascertaining 
the current nature and extent of severity of his 
lumbosacral strain.  

The veteran failed to appear for an examination scheduled 
on more than one occasion, and the most recent evidence of 
record suggests that his current correct address may not 
be of record.  Additionally, the RO did not provide the 
veteran with the criteria under 38 C.F.R. § 3.655 (2002) 
as to the consequences for failing without good reason to 
report for scheduled VA examinations.

The Board also notes that regulations have recently been 
promulgated that give the Board the discretion to perform 
internal development in lieu of remanding the case to the 
agency of original jurisdiction.  See 38 C.F.R. § 19.9 
(2002).  There are still actions, however, that must be 
accomplished at the RO level because the required action 
takes place there or because current law requires it.  In 
this case, the increased rating action must be remanded 
because a statement of the case advising the veteran of 
the criteria of 38 C.F.R. § 3.655 referable to the 
consequences for failing to report for a scheduled VA 
examination without good cause shown have not been 
incorporated in a supplemental statement of the case.  
Moreover, no action has been taken by the RO to ascertain 
the veteran's current address.

The Board observes that additional due process requirement 
may be applied as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002);  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

Accordingly, this case is remanded for the following:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should ascertain the 
veteran's current correct mailing 
address, and if necessary, request the 
assistance of his representative in 
obtaining this information.

3.  The RO should again schedule the 
veteran for a special orthopedic 
examination by an orthopedic surgeon or 
other appropriate medical specialist 
pursuant to the directives as contained 
in the Board's November 1999 remand.  
The RO should provide the veteran with 
the criteria under 38 C.F.R. § 3.655 in 
its notice to him to report for 
examination.  All directives contained 
in the Board's November 1999 remand 
should be complied with.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

4.  The RO must review the claims file 
to ensure that any other notification 
and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure 
that new notification and development 
procedures contained in sections 3 and 
4 of the Act are fully complied with 
and satisfied.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002);  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).

5.  The RO should again consider the 
veteran's claim of entitlement to an 
increased evaluation for lumbosacral 
strain, to include documentation of the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2002).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he 
is notified by the RO; however, the veteran is again 
notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely 
affect the outcome of his claim for an increased 
evaluation for lumbosacral strain.  38 C.F.R. § 3.655 
(2002).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).


